If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                        STATE OF MICHIGAN

                         COURT OF APPEALS


MAURICE JONES, TAUQIR GORAYA and JOHN                            UNPUBLISHED
NANOS,                                                           July 21, 2022

             Plaintiffs/Counter-Defendants-
             Appellees,

v                                                                No. 357804
                                                                 Washtenaw Circuit Court
KONSTANTIN VOYK and VERONIKA                                     LC No. 19-001082-CH
PERSHINA, Individually and as Trustees of the
VOYK FAMILY DECLARATION OF TRUST,

             Defendants/Counter-Plaintiffs-
             Appellants,

and

JOSEPHINE KAREN JORDAN,

             Defendant/Counter-Plaintiff,

and

KONSTANTIN VOYK and VERONIKA
PERSHINA, Individually and as Trustees of the
VOYK FAMILY DECLARATION OF TRUST,

             Cross-Plaintiffs,

v

JOSEPHINE KAREN JORDAN,

             Cross-Defendant.


Before: MARKEY, P.J., and BOONSTRA and RIORDAN, JJ.


                                              -1-
PER CURIAM.

        Defendants/counter-plaintiffs/cross-plaintiffs Konstanin Voyk and Veronika Pershina,
both individually and as trustees of the Voyk Family Declaration of Trust (the Voyk trust)
(collectively, the “Voyk defendants”) appeal by delayed leave granted1 the trial court’s order
granting summary disposition in favor of plaintiffs/counter-defendants Maurice Jones, Tauquir
Goraya, and John Nanos (collectively, “plaintiffs”) and dismissing the Voyk defendants’
counterclaim. We vacate the trial court’s order and remand for further proceedings consistent with
this opinion.

                    I. PERTINENT FACTS AND PROCEDURAL HISTORY

        This case presents the question of whether certain restrictive covenants may be enforced to
prevent the division of the subject property (Lot 17 of the Saginaw Hills Estates Subdivision) into
two or more parcels. More specifically, the issue on appeal is whether there is a genuine issue of
material fact regarding whether the Saginaw Hills Development Company (Saginaw Hills
Development)—the entity that recorded the restrictive covenants—owned the property as it
claimed. Plaintiffs are the owners of nearby lots in the subdivision. Defendant/counter-
plaintiff/cross-plaintiff Josephine Karen Jordan (Jordan), the owner of Lot 17, sold part of the
property to the Voyk trust in 2019.

        The available chain of title for Lot 17 reflects that, in 1988, Richard and Nancy Rogers
conveyed a parcel of real property that included what is now referred to as Lot 17 to the Cooch
Development Company (Cooch Development) by warranty deed. In 1989, Saginaw Hills
Development recorded with the Washtenaw County Register of Deeds a plat for a subdivision,
Saginaw Hills Estates, consisting of 17 residential lots. The platted property included the parcel
that the Rogerses had conveyed to Cooch Development the previous year. The chain of title
provided to this Court does not reflect how or whether title to that parcel (or to Lot 17—which was
included within it) was conveyed, directly or indirectly, from Cooch Development to Saginaw
Hills Development.2




1
 Jones v Jordan, unpublished order of the Court of Appeals, entered September 9, 2021 (Docket
No. 357804).
2
 Nothing in the record reflects a legal relationship (or identity of interest) between the two entities,
other than it appears that John E. Cooch is a principal of each. To the contrary, it appears from
publicly-available records that Cooch Development was incorporated in 1979 and dissolved in
1995. See LARA records found at https://tinyurl.com/2ttcn3ms (last accessed June 27, 2022).
Saginaw Hills Development was separately incorporated in 1983 as Saginaw Hills Land, Sea and
Space Development Company and changed its name to Saginaw Hills Development Company in
1985. See LARA records found at https://tinyurl.com/mwzt4djy (last accessed June 27, 2022).
As of 1985, both Saginaw Hills Development and Cooch Development appear to have used the
same       registered   office    address.         Compare        https://tinyurl.com/2ttcn3ms      and
https://tinyurl.com/mwzt4djy.


                                                  -2-
        On the same day in 1989 that Saginaw Hills Development recorded the plat, it also recorded
a document entitled “Restrictions, Covenants, and Notices for Saginaw Hills Estates” (the 1989
Restrictions). The 1989 Restrictions contained the following language relevant to this appeal:

                In consideration of the plat approval of the Saginaw Hills Estates
       Subdivision, the undersigned owners hereby place the following covenants and
       restrictions on the property, and declare the same to be binding upon all subsequent
       owners. These covenants and restrictions shall run with the law; each person
       hereafter accepting a deed or other conveyance of the property shall take subject to
       these covenants and restrictions.

                                             * * *

              1.      Single-Family Usage. Lots shall be improved solely for single-
       family residential use.

                                             * * *

               4.     Division of Parcels. Individual lots may not be divided.

                                             * * *

              14.    Enforcement. Enforcement of the restrictions in Part I shall be by
       proceedings at law or in equity, against any person or persons violating or
       attempting to violate any covenant or restriction, either to restraint violation or
       recover damages. Proceedings may be brought by any person owning any lot to
       which these restrictions apply, or by the Washtenaw County Health Department,
       the Michigan Department of Natural Resources, and/or Scio Township.

       The document was signed by John E. Cooch, whose signature block indicates that he was—
and was signing as—the president of Saginaw Hills Development. It was also signed by various
other persons (who presumably were owners of property located within the platted area). There is
no signature from any person purporting to represent Cooch Development.

        Lot 17 (or portions of it) was conveyed to several different persons and entities by quit
claim or warranty deeds over the next 20-plus years; from our review, none of these deeds
specifically referenced any deed restrictions or recorded covenants, although one deed did state
that the conveyance was “subject to all matters of record.” In 1996, Robert and Edith Mix
conveyed a portion of Lot 17 by warranty deed to Christopher and Rebecca Gahman. In 2000, the
Gahmans conveyed that portion of Lot 17 to other parties.3 In 2004, Robert Mix conveyed a




3
  Plaintiffs represented in the brief in support of their motion for summary disposition that the
conveyance of this portion of Lot 17 was in the nature of a boundary adjustment with an adjacent
property, and not a land division.



                                               -3-
different portion of Lot 17 (the portion the parties appear to be referring to as Lot 17) to Jordan.4
Jordan provided an affidavit to the trial court that contained her explanation of certain issues
relating to Lot 17. Relevant to the issue of chain of title, the Jordan affidavit stated:

               1.     I became familiar with Lot 17 and Saginaw Hills Estate Subdivision
       in 1992 when I moved in as a tenant to 1024 Westview Way. I knew one of the
       people involved in the development of Saginaw Hills Estates Subdivision, and had
       a purchase agreement to purchase Lot 17 when title to the land was resolved. In
       the meantime, I lived at 1024 Westview Way and paid funds into an escrow account
       for the eventual purchase of Lot 17.

              2.      One of the reasons that title had to be cleared up was that John
       Cooch, through his company Cooch Development Company, was the titleholder for
       land which encompassed Lot 17. In October of 1989, the land that encompassed
       Lot 17 was owned by Cooch Development Company, not Saginaw Hills
       Development Company. Because Cooch Development Company did not sign the
       deed restrictions in October, 1989, I do not believe that the deed restrictions
       recorded in October, 1989 bind Lot 17.

               3.      Eventually, Cooch’s Title was extinguished, and Lot 17 was
       conveyed to several parties, and eventually to me. My agreements to purchase Lot
       17 with these prior parties in the chain of title were oral, but the agreements were
       successful because all of the parties were personal friends of mine. I continued to
       reside at 1024 Westview Way from 1992 until I actually acquired title to Lot 17 in
       2004, and I still reside there today.

         Jordan asserted via her affidavit that the Scio Township Board approved a “tax parcel split”
to divide Lot 17 into two parcels in 2017. Jordan further averred that she sold one of the parcels
(i.e., part of Lot 17) to Voyk and Pershina in 2019. Also in 2019, plaintiffs recorded an affidavit
with the Washtenaw County Register of Deeds, stating that Jordan had sold part of Lot 17, reciting
the pertinent 1989 Restrictions, and attesting that plaintiffs had neither consented to the division
of Lot 17 nor waived their right to enforce the 1989 Restrictions.

        Plaintiffs subsequently filed suit seeking declaratory and injunctive relief. The complaint
alleged that plaintiffs were owners of lots in Saginaw Hills Estates and sought to enforce the 1989
Restrictions against Jordan and the Voyk defendants. Plaintiffs requested that the trial court quiet



4
  Further muddying the waters, the Voyk defendants, in their brief in support of their motion for
summary disposition, asserted that Jordan purchased Lot 17 in 1995, and attached a 1995 quitclaim
deed purporting to convey Lot 17 from Jordan to Theodor Von Voigtlander. Jordan asserted in an
affidavit that she did not obtain title to Lot 17 until 2004; it is not clear from the record what, if
any, interest she may have had in Lot 17 in 1995 to convey to Von Voigtlander. In any event, the
parties appear to agree at this point that Jordan owned Lot 17 as of 2004, so this Court will accept
that as true for the purposes of this appeal; we make no determination regarding the date on which
Jordan acquired ownership of Lot 17.


                                                 -4-
title to Lot 17 and order that no party could own or convey less than all of Lot 17 and that not more
than one residence could be built on Lot 17.

        Jordan answered plaintiffs’ complaint and also filed a counterclaim against plaintiffs,
seeking an amendment to the Saginaw Hills Estates plat that would designate the portion of Lot 17
she had sold to the Voyk defendants as Lot 18. The Voyk defendants also answered the complaint
and filed a counterclaim against plaintiffs for trespass and slander of title; the Voyk defendants
additionally filed a cross-claim against Jordan, seeking rescission of the sales agreement between
them.

        Plaintiffs moved for summary disposition under MCR 2.116(C)(8), (9), and (10), arguing
that the 1989 Restrictions were clear and unambiguous, were included in Jordan’s chain of title,
and expressly barred the division of Lot 17, and that the 1989 Restrictions specifically authorized
the owners of property within the subdivision, e.g., plaintiffs, to enforce the 1989 Restrictions.
Jordan replied to plaintiffs’ motion and argued that summary disposition should be granted in her
favor for the reason (among others) that the 1989 Restrictions did not apply to Lot 17 because the
owner of the lot (Cooch Development) did not sign the Restrictions.5

        Following a hearing, the trial court granted plaintiffs’ motion for summary disposition,
stating in relevant part:

       Mr. Lloyd [plaintiffs’ counsel], I agree with your analysis. I think the covenants
       run with the land, they’re clear, they’re unambiguous. I don’t find they’ve been
       waived of [sic] anything. They made it clear. They filed an affidavit, they sent it
       to the title company, the register of deeds; that’s notice to the world. And they also
       called the realtor directly. They should not have proceeded with the closing. It
       should not have gone through. And so there’s consequences to that. So I don’t find
       that to be a waiver. It’s, if anything it was very clear we’re not waiving it and you
       shouldn’t go through with the closing, so, maybe the realtor should have done
       something more; that’s a whole different question.

               I guess what’s left is this idea of trespass because you’re saying your client
       thought he didn’t encroach, maybe he didn’t encroach, he moved it out right away.
       I agree with you. I can’t really imagine what the damages are. I suspect it was just
       a tactical or strategic thing to try to get your clients to do something else.

               Your motion is granted, Mr. Lloyd.

        The trial court did not specifically address the ownership of Lot 17 at the time Saginaw
Hills Estates was platted (and the 1989 Restrictions signed). It entered an order granting plaintiffs’
motion, and subsequently denied the Voyk defendants’ motion for reconsideration. This appeal


5
  Plaintiffs and the Voyk defendants each also moved for summary disposition with respect to the
Voyk defendants’ counterclaim. The trial court did not grant either of those motions, and that
ruling is not at issue in this appeal.



                                                 -5-
followed, limited to the issue of whether the 1989 Restrictions can be enforced against the owners
of Lot 17; more specifically, whether there is a genuine issue of material fact regarding whether
Saginaw Hills Development owned the property at the time it signed the 1989 Restrictions.

        On appeal, by leave of this Court to expand the record,6 plaintiffs have provided a copy of
an affidavit recorded with the Washtenaw County Register of Deeds in 1992. The affidavit is by
Thomas D. Richardson, an attorney and owner of Liberty Title Company, and states in relevant
part that the deed conveying the Rogers parcel to Cooch Development contained “a Scrivener’s
Error in that the Grantor [sic: “Grantee”] should not have been the Cooch Development Company,
but instead should have been the Saginaw Hills Development Company,” and that “it was
represented to Liberty Title Company that the Cooch Development Company and Saginaw Hills
Development Company were one and the same corporation, having undergone either a name
change or a merger.” This document was not presented to the trial court. In response, the Voyk
defendants provided, also by leave of this Court to expand the record,7 various documents relating
to a Washtenaw Circuit Court action entitled Von Voigtlander v Krause et al, Case No. 94-3554-
CZ, additional documents relating to a Washtenaw Circuit Court action entitled Cooch
Development Co v Jordan, Case No. 94-01923-CH, as well as a Commitment for Title Insurance
and property tax records, all to refute plaintiffs’ assertion that the 1988 deed from the Rogerses to
Cooch Development contained a “scrivener’s error” and to demonstrate that it was Cooch
Development (not Saginaw Hills Development) that held title to and paid property taxes for Lot
17 at relevant times. These documents also were not presented to the trial court.

                                  II. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s grant or denial of a motion for summary
disposition. Piccione v Gillette, 327 Mich App 16, 18-19; 932 NW2d 197 (2019). “Under
MCR 2.116(C)(10), summary disposition is appropriate if there is no genuine issue regarding any
material fact and the moving party is entitled to judgment as a matter of law.” Id. at 19 (quotation
marks and citation omitted). A reviewing court must consider the evidence in a light most
favorable to the nonmovant in determining whether a genuine issue of material fact exists. See
Skinner v Square D Co, 445 Mich 154, 165 n 9; 516 NW2d 475 (1994). “A genuine issue of
material fact exists when the record, giving the benefit of reasonable doubt to the opposing party,
leaves open an issue upon which reasonable minds might differ.” Piccone, 327 Mich App at 19
(quotation marks and citation omitted).

       Additionally, this Court reviews de novo the interpretation of contractual language,
including deeds and other recorded instruments. See In re Ruddell Estate, 286 Mich App 391,
402-403; 780 NW2d 884 (2009). We also review de novo, as a question of law, the nature and




6
 See Jones v Jordan, unpublished order of the Court of Appeals, entered January 14, 2022 (Docket
No. 357804).
7
 See Jones v Jordan, unpublished order of the Court of Appeals, entered February 7, 2022 (Docket
No. 357804).


                                                -6-
scope of property interests arising under a plat dedication. 2000 Baum Family Trust v Babel, 488
Mich 136, 143; 793 NW2d 633 (2010).

                                         III. ANALYSIS

       The Voyk defendants argue that the trial court erred by granting plaintiffs’ motion for
summary disposition, because a genuine issue of material fact exists regarding whether Saginaw
Hills Development owned the property at the time it signed the 1989 Restrictions (and therefore
regarding whether the 1989 Restrictions apply to Lot 17). We agree.

       In Conlin v Upton, 313 Mich App 243, 255-256, 259-260; 881 NW2d 511 (2015), this
Court addressed restrictive covenants regulating the use of real property, stating in relevant part:

               Under Michigan's common law, a property owner normally cannot be
       contractually bound by a covenant regulating the use of his or her real property
       without his or her agreement to the covenant. Therefore, a group of property
       owners cannot impose building and use restrictions on a neighboring property
       owner without his or her consent. See Eveleth [v Best], 322 Mich [637] at 641–
       642[; 34 NW2d 504 (1948)] (holding that the restrictions did not apply to the lot at
       issue because the restrictions were not imposed by a common owner and were not
       agreed to by the current lot owners or by their grantors in the chain of title); Hart v
       Kuhlman, 298 Mich 265, 267; 298 NW 527 (1941). (“The rights of defendant
       cannot be made to rest upon a mere neighborhood plan to which he was not a
       consenting party.”); Doxtator–Nash Civic Ass'n v Cherry Hill Prof Bldg, Inc, 12
       Mich App 468, 472; 163 NW2d 262 (1968). (“The fact that other lot owners in the
       subdivision who were strangers to the title to defendants' property may have agreed
       on a plan of restrictions governing their property could not result in restrictions
       binding upon defendants or their predecessors in title.”). However, a party may be
       bound by a covenant to which he or she did not personally agree if that party's
       predecessor in interest established the restrictive covenant and the covenant appears
       in the owner's record title. See Sanborn v McLean, 233 Mich 227, 230; 206 NW
       496 (1925).

               A covenant affecting the use of real property may be personal or may run
       with the land, as determined by the parties’ intent. See Greenspan v Rehberg, 56
       Mich App 310, 320–321; 224 NW2d 67 (1974), citing, among other authorities,
       Mueller v Bankers’ Trust Co, 262 Mich 53, 56; 247 NW 103 (1933). A covenant
       affecting the use of real property runs with the land if, in relevant part, the parties
       express their intent to bind their successors and assigns. Greenspan, 56 Mich App
       at 320–321. If the covenants are structured to run with the land, a subsequent
       purchaser will be bound by the covenants if he or she purchases the land with actual
       or constructive notice of the covenants. Phillips v Naff, 332 Mich 389, 393; 52
       NW2d 158 (1952). A subsequent purchaser is on constructive notice that his or her




                                                -7-
       use of the property will be subject to the covenants when the covenants appear in
       the purchaser's chain of title.[8]

In this case, it is undisputed that the 1989 Restrictions were intended to run with the land; indeed,
the document says this explicitly. The question therefore becomes whether any of Jordan’s
predecessors in interest, as owners of Lot 17, agreed to the 1989 Restrictions, such that Jordan
would have taken ownership of Lot 17 subject to the restrictive covenants contained in the 1989
Restrictions. Viewing the evidence in the light most favorable to the Voyk defendants, Skinner,
445 Mich at 165 n 9, we conclude that the trial court was presented with a genuine issue of material
fact regarding the answer to this question, and the trial court therefore erred by resolving the matter
on the record before it at the summary disposition stage.

        The record evidence provided to the trial court showed that Lot 17 was conveyed to Cooch
Development in 1988, and that Saginaw Hills Development signed the 1989 Restrictions the
following year. It appears that Saginaw Hills Development subsequently entered into bankruptcy
proceedings, as Lot 17 was conveyed to a purchaser by the bankruptcy trustee in 1994. This
suggests that Saginaw Hills Development acquired title to Lot 17 at some point prior to the
conveyance in bankruptcy; however, there is no evidence in the record that this in fact occurred
(or when it occurred). None of the subsequent deeds in the chain of title refer to the 1989
Restrictions explicitly; in fact, only Robert Mix’s deed to Jordan mentions “restrictions of record,”
although one previous deed in the chain of title did refer to “matters of record.” The documentary
evidence provided to the trial court therefore did not establish as a matter of law that Saginaw Hills
Development owned Lot 17 at the time it recorded the 1989 Restrictions (which would have
indicated an intent that Lot 17 be bound by the restrictive covenants contained in that document).
Sanborn, 233 Mich at 230.9

       The Richardson affidavit does not conclusively resolve the issue. The affidavit was
recorded three years after Saginaw Hills Estates was platted by an entity (Saginaw Hills
Development) that appears—from the current record—to have been outside the chain of title. It
was signed by a representative of a different title company than that which furnished the 1988
warranty deed from the Rogerses to Cooch Development. The affidavit merely states that “it was
represented to Liberty Title Company that Cooch Development Company and Saginaw Hills
Development Company were one and the same.” It does not explain who made the representation
or on what basis (given that it appears that the two entities are separately-incorporated). Without
more, the affidavit also does not resolve as a matter of law the issue of who owned Lot 17 or


8
  We note that, in their brief on appeal, the Voyk defendants duplicate a large portion of the Conlin
opinion (including the portion quoted in this opinion), but without designating it as such. We
caution counsel that, in the future, they should provide proper attribution and citation, so as not to
leave the false impression that words taken from a judicial opinion are their own.
9
  It appears from our review that neither Robert Mix nor any of his predecessor owners of Lot 17,
at least as reflected in the chain of title made available to us, signed the 1989 Restrictions. The
pertinent issue therefore appears to be the ownership status of Lot 17 at the time the 1989
Restrictions were signed.



                                                 -8-
whether John E. Cooch’s signature (on behalf of Saginaw Hills Development) could or was
intended to bind the owner of Lot 17 to the 1989 Restrictions. Further, the statement regarding a
“Scrivener’s Error” indicates that the “Grantor” should have been identified (on the 1988 warranty
deed conveying Lot 17) as Saginaw Hills Development Company; yet, it is undisputed that the
Rogerses were the grantors; Cooch Development was listed as the grantee. While it is reasonable
to presume that this was, itself, a simple scrivener’s error, we believe that this is among the factual
issues that the trial court, rather than this Court, should resolve. Moreover, the affidavit presents
a bare conclusion without any support or explanation, and again is offered by someone outside the
chain of title. Its accuracy also is called into question by the supplemental documents that the
Voyk defendants have provided on appeal. The trial court was not given the opportunity to review
the Richardson affidavit or any of these other documents when deciding the issues before it.10

        We conclude that the trial court erred by granting plaintiffs’ motion for summary
disposition without addressing the significant factual dispute concerning Lot 17’s ownership at the
time the 1989 Restrictions went into effect. Id. We further conclude that it is the trial court that
should evaluate, in the first instance, both the Richardson affidavit and the supplemental
documents submitted by the Voyk defendants. Although we granted the parties’ respective
motions to supplement the record, we conclude that the piecemeal submission to this Court of
supplemental documents that the parties failed to provide to the trial court in connection with
summary disposition motions is improper and that we should not supplant the proper role of the
trial court in deciding these issues in the first instance. Accordingly, we vacate the trial court’s
order granting plaintiffs’ motion for summary disposition and remand for further proceedings.11

        Vacated and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                                /s/ Jane E. Markey
                                                                /s/ Mark T. Boonstra
                                                                /s/ Michael J. Riordan




10
   On remand, and without restricting the discretion of the trial court, if the trial court does consider
any of these documents in the context of a summary disposition motion, it may also consider
whether this evidence could have been presented at the original time set for hearing dispositive
motions. See Woods v SLB Prop Mgt, LLC,277 Mich App 622, 630; 750 NW2d 2128 (2008) (“We
find no abuse of discretion in denying a motion resting on a legal theory and facts which could
have been pled or argued prior to the trial court’s original order.”) (citation and quotation marks
omitted).
11
  We note that, although we are vacating the trial court’s order granting summary disposition in
favor of plaintiffs, we do not disturb its specific holdings that are not the subject of this appeal.


                                                  -9-